IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11357
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERT ALVARADO,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:99-CR-28-2
                       - - - - - - - - - -
                         August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Alvarado appeals his guilty-plea conviction for

conspiracy to possess with intent to distribute and to distribute

1,000 kilograms or more of marijuana.    He argues that the trial

court plainly erred in failing to inquire further into his

competency to plead guilty in light of his continuing treatment

for alcohol and drug abuse.

     Alvarado’s addiction to narcotics does not per se render him

incompetent to enter a guilty plea.     See Jackson v. United

States, 512 F.2d 772, 773 (5th Cir. 1975) (28 U.S.C. § 2255

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11357
                                 -2-

motion).    The record reflects no history of irrational behavior

or any prior medical opinion on competency.   During the

rearraignment, Alvarado appropriately answered the court’s

questions regarding his understanding of his plea agreement, the

nature of the charges against him, and the maximum penalty that

he faced.   It is also significant that Alvarado’s counsel never

contended during any of the proceedings that Alvarado was

incompetent.    Reese v. Wainwright, 600 F.2d 1085, 1092 (5th Cir.

1979).   Under these circumstances, Alvarado has failed to show

that the district court plainly erred in failing to inquire

further as to Alvarado’s competency to plead guilty.

Accordingly, the judgment of the district court is AFFIRMED.